DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the digital picture frame and the clock must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because in Figure 6, “620b” should be --621b--.  
In addition, element 519 shown in Figure 5 is not disclosed in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: It is not clear what structure is readable as the “receivers” as no numbers appear which would indicate where this is shown in the drawings.  The structure for securing the base and fixture plate appears to be the catch insert received in the catch aperture.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the catch receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the catch receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 5, line 5, it is not clear what structure is readable as the catch receiver.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 8, 9, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cui 11,085,616.
Regarding Claims 1, 5, 8 and 9, Cui shows in Figures 1-4, a light fixture comprising a mounting base 1 including a surface for interfacing with a wall and at least one catch aperture 3, and a fixture component including a fixture face plate 2, a decorative fixture element 17 with a light socket, a fixture post 18 coupled to the face plate 2, a fixture hood coupled to the fixture post (shown but not numbered), and a catch mechanism for securing the fixture face plate 2 to the mounting base 1, the catch mechanism including at least one catch insert 4 configured to interface with the catch aperture 3 of the mounting base 1, wherein the fixture face plate 2 is secured to the mounting base 1 when the at least one catch insert 4 is inserted into the catch aperture 3 and the fixture face plate 2 is rotated with respect to the mounting base 1 (see col. 5, line 39).
Regarding Claims 4 and 17, Cui shows in Figure 3, a receiver stop 5 to assist in holding the catch insert 4 in the catch receiver 3.  
Regarding Claim 18, Cui shows in Figure 3, wherein the receiver stop 5 includes a narrowed portion of the catch aperture 3 (as shown the stop functions to provide a narrowing of the slot 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cui 11,085,616 in view of Archuleta et al WO 2016/176564.
Regarding Claims 2 and 16, Cui fails to disclose the use of magnets in the catch mechanism.  Archuleta et al teaches that it is known in the art in Figures 5 and 9, to use magnets 120/144 in a base and mounting structure for a lighting fixture (see para. 41).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Cui to include magnets in the base and face plate in the same manner as taught by Archuleta et al to provide a further way of securing the assembly together. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cui 11,085,616 in view of 9,318,886.
Regarding Claim 3, Cui fails to disclose the use of screws to assist in securing the face plate to the mounting base. Pate teaches that it is known in the art in Figure 1-3 to provide a fixture plate 20 which includes a base 50 with a catch mechanism (magnets) and also uses screws 58 to secure the components together (see col. 3, line 52).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Cui to include a screw in the same manner as taught by Pate to provide an additional mechanism to fasten the components together.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cui 11,085,616 in view of Mock 8,011,801.
Regarding Claim 6, Cui fails to show the light fixture including a digital picture frame.  Mock teaches that it is known in the art to include a digital picture frame with a light fixture (see Fig. 8, Abstract).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Cui to include a digital picture frame in the same manner as taught by Mock to provide more uses for the lighting fixture. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cui 11,085,616 in view of Chien 8,289,814.
Regarding Claim 7, Cui fails to disclose the use of a clock on the fixture.  Chien teaches that it is known in the art to provide a clock on a fixture which can be mounted to a wall (see Figs. 5, 9 and 10).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Cui to include a clock in the same manner as taught by Chien to provide another function for the fixture.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cui 11,085,616 in view of Chen et al 2013/0155684.
Regarding Claim 19, Cui fails to disclose the use of the level.  Chen et al teaches that it is known in the art to provide a level 7 on a lighting fixture (see Fig. 3, para. 0022).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Cui to include a level in the same manner as taught by Chen et al to provide for proper positioning and placement of the light fixture. 

Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cui 11,085,616 in view of Crosby 2019/0145612.
Regarding Claim 10, Cui fails to disclose the use of a battery.  Crosby teaches that it is known in the art to provide a wall mounted light fixture with either a power cord or battery for operation of the lighting fixture (see para. 0041).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Cui to include the use of a power cord or battery in the same manner as taught by Crosby to provide more places to locate the lighting fixture. 
Regarding Claim 14, Cui as modified by Crosby fails to provide a cord removably coupled to a battery.  In the absence of any unobvious or unexpected results to use the cord to charge the battery is considered a matter of design choice and further to provide a charging feature would have been obvious to one of ordinary skill in the art. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cui 11,085,616 as modified by Crosby 2019/0145612 as applied to claim 10 above, and further in view of McGuire et al 6,633,110.
Regarding Claim 15, Cui fails to disclose the use of potentiometer.  McGuire teaches that it is known in the art to provide a potentiometer to modulate the flow of electrical energy from a battery to a light socket (see col. 5, line 60).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Cui to include a potentiometer in the same manner as taught by McGuire to provide for proper operation of the battery and lighting device.  

Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 11-13 are considered to set forth allowable subject matter because Claim 11 sets forth further comprising a first pair of electrical terminals in the fixture face plate and a second pair of electrical terminals in the mounting base and wherein the first pair of electrical terminals is in electrical contact with the second pair of electrical terminals when the fixture face plate is secured to the mounting base. This combination of limitations was not shown or suggested by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875